USCA4 Appeal: 21-6733     Doc: 52        Filed: 11/29/2022   Pg: 1 of 17




                                            PUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 21-6733


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        DWAYNE FERGUSON,

                           Defendant - Appellant.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Robert E. Payne, Senior District Judge. (3:04-cr-00013-REP-1)


        Argued: October 26, 2022                                Decided: November 29, 2022


        Before WILKINSON, THACKER and RICHARDSON, Circuit Judges.


        Affirmed by published opinion. Judge Thacker wrote the opinion, in which Judge
        Wilkinson and Judge Richardson joined.


        ARGUED: Ann M. Reardon, ANN REARDON LAW PLC, Richmond, Virginia, for
        Appellant. Richard Daniel Cooke, OFFICE OF THE UNITED STATES ATTORNEY,
        Richmond, Virginia, for Appellee. ON BRIEF: Raj Parekh, Acting United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
        Appellee.
USCA4 Appeal: 21-6733      Doc: 52          Filed: 11/29/2022     Pg: 2 of 17




        THACKER, Circuit Judge:

               While serving his federal sentence, Dwayne Ferguson (“Appellant”) asked the

        warden of the facility where he was incarcerated to file a motion for compassionate release

        on his behalf. After the warden denied his request, Appellant moved for compassionate

        release in federal district court. In addition to the arguments for compassionate release that

        Appellant presented to the warden, which were related to his medical condition,

        Appellant’s motion for compassionate release in the district court included arguments that

        his convictions and sentence were unlawful.

               The district court denied Appellant’s motion. First, the district court determined

        that Appellant had not exhausted his administrative remedies as to the arguments about his

        convictions and sentence because he had not raised them in his request to the warden. The

        district court also concluded that those arguments could not sustain a compassionate release

        motion because to consider them would usurp the existing procedures for a defendant to

        challenge his conviction and/or sentence.

               Although we agree with Appellant that he was not required to include the arguments

        about his convictions and sentence in his request for compassionate release to the warden,

        we agree with the district court that Appellant cannot challenge the validity of his

        convictions and sentence through a compassionate release motion. Accordingly, we affirm

        the district court’s denial of Appellant’s compassionate release motion.

                                                      I.

               In September 2004, a jury found Appellant guilty of five federal offenses stemming

        from his involvement in a drug trafficking operation, and he was sentenced to a total of

                                                      2
USCA4 Appeal: 21-6733         Doc: 52          Filed: 11/29/2022      Pg: 3 of 17




        765 months of imprisonment in February 2005. This total included a mandatory minimum

        sentence of 30 years for possession of a firearm in furtherance of a drug trafficking crime,

        in violation of 18 U.S.C. § 924(c). Appellant’s convictions and sentence were upheld on

        direct appeal. United States v. Ferguson, 172 F. App’x 539 (4th Cir.) (per curiam), cert.

        denied, 549 U.S. 926 (2006).

               For more than a decade, Appellant lodged challenges to his convictions and sentence

        via various means, including two 28 U.S.C. § 2255 motions. Although his requests for

        relief were largely unsuccessful, in October 2016 the district court granted Appellant’s

        motion for a sentence reduction filed pursuant to 18 U.S.C. § 3582(c)(2) and reduced

        Appellant’s sentence to 622 months of imprisonment due to a retroactive change to the

        applicable United States Sentencing Guidelines (“USSG”).

               On May 15, 2020, Appellant submitted a request for compassionate release pursuant

        to 18 U.S.C. § 3582(c)(1)(A) to the warden of the facility at which he was then

        incarcerated. Appellant asked to be released because he was “at a heightened risk for death

        due to the global pandemic known as the coronavirus (COVID-19)” due to his asthma and

        high blood pressure. J.A. 138. 1 The warden denied Appellant’s request in a letter dated

        May 26, 2020.

               Shortly afterward, on June 8, 2020, Appellant filed a pro se § 3582(c)(1)(A) motion

        in the district court. In addition to asserting that his asthma and high blood pressure

        enhanced his risk of death from contracting COVID-19, Appellant argued that he should


               1
                   Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                         3
USCA4 Appeal: 21-6733      Doc: 52         Filed: 11/29/2022      Pg: 4 of 17




        not have been sentenced to the mandatory minimum 30 years of imprisonment for his

        conviction on Count Seven of the indictment, which charged him with possession of a

        firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c),

        because the indictment did not allege that he possessed a silencer. At Appellant’s request,

        the district court appointed counsel to assist him in prosecuting his compassionate release

        motion, and on January 21, 2021, Appellant, through counsel, filed another

        § 3582(c)(1)(A) motion. In this second motion, Appellant made the same arguments as he

        made in his pro se motion and the following additional arguments:

                      • The district court failed to instruct the jury that Appellant’s

                         possession of the silencer was an element of the offense on

                         Count Seven.

                      • The United States (the “Government”) failed to inform

                         Appellant of the applicable penalty on Count Seven at his

                         arraignment.

                      • Appellant’s Guidelines range was calculated incorrectly.

                      • Appellant’s trial counsel was ineffective by (1) failing to

                         subpoena a witness; (2) incorrectly advising Appellant of

                         the applicable Guidelines range; (3) failing to object to the

                         calculation of the Guidelines range as to Count Seven; and

                         (4) incorrectly informing Appellant that he faced the same

                         penalty by going to trial as pleading guilty.



                                                     4
USCA4 Appeal: 21-6733      Doc: 52         Filed: 11/29/2022     Pg: 5 of 17




        The district court denied Appellant’s compassionate release motion on April 29, 2021.

        Appellant timely appealed.

                                                    II.

               Before turning to the arguments Appellant makes in this appeal, we pause to address

        our jurisdiction to review the district court’s denial of Appellant’s compassionate release

        motion. See Hyman v. City of Gastonia, 466 F.3d 284, 286 (4th Cir. 2006) (“We have an

        obligation to inquire into jurisdictional issues sua sponte.”). Although we have never

        previously explained the basis of our jurisdiction to review rulings on such motions, we

        have exercised appellate jurisdiction over motions brought under a similar provision, 18

        U.S.C. § 3582(c)(2), pursuant to both 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. See

        United States v. Legree, 205 F.3d 724, 727 (4th Cir. 2000) (§ 3742(a)); United States v.

        Munn, 595 F.3d 183, 186 (4th Cir. 2010) (§ 1291). We now follow the lead of several of

        our sister circuits and hold that 28 U.S.C. § 1291 confers our appellate jurisdiction to

        review the district court’s denial of a compassionate release motion filed pursuant to 18

        U.S.C. § 3582(c)(1)(A). See, e.g., United States v. King, 24 F.4th 1226, 1228 (9th Cir.

        2022); United States v. McCall, 20 F.4th 1108, 1111 (6th Cir. 2021), reh’g granted, 29

        F.4th 816 (6th Cir. 2022) (mem); United States v. Andrews, 12 F.4th 255, 259 (3d Cir.

        2021); United States v. Hald, 8 F.4th 932, 937 (10th Cir. 2021); United States v. Vangh,

        No. 20-1901, 2021 WL 2934764, at *1 (8th Cir. July 13, 2021) (per curiam); United States

        v. Long, 997 F.3d 342, 350–52 (D.C. Cir. 2021). But see United States v. Bridgewater, 995

        F.3d 591, 594 (7th Cir. 2021) (asserting jurisdiction pursuant to both § 1291 and

        § 3742(a)(1)).

                                                    5
USCA4 Appeal: 21-6733       Doc: 52         Filed: 11/29/2022      Pg: 6 of 17




               We believe that § 1291, which gives us broad authority to hear “appeals from all

        final decisions of the district courts of the United States,” is a better fit for compassionate

        release motions than § 3742(a), which permits a criminal defendant to appeal “an otherwise

        final sentence” in one of four statutorily enumerated circumstances. While some of these

        circumstances could potentially overlap with the arguments a defendant makes in his

        compassionate release motion, § 3742(a) could also deprive us of jurisdiction to consider

        other arguments, such as those relating to a defendant’s advanced age or deteriorating

        medical condition, which have historically been the hallmark of compassionate release

        motions. “[W]e interpret our jurisdiction under § 3742(a) narrowly.” United States v. Hill,

        70 F.3d 321, 324 (4th Cir. 1995). It would thus be difficult for any defendant to wedge

        arguments about his advanced age or deteriorating medical condition into one of the

        statutorily enumerated circumstances pursuant to which we may review his sentence. For

        instance, that a defendant is nearing 80 while incarcerated does not mean that his sentence

        “was imposed as a result of an incorrect application of the sentencing guidelines,” 18

        U.S.C. § 3742(a)(2), or “is greater than the sentence specified in the applicable guideline

        range,” id. § 3742(a)(3).

               Moreover, 18 U.S.C. § 3582(c) provides a mechanism for a district court to

        “modify” an existing sentence, rather than impose a new sentence. See Dillon v. United

        States, 560 U.S. 817, 825 (2010) (“By its terms, § 3582(c)(2) does not authorize a

        sentencing or resentencing proceeding. Instead, it provides for the modification of a term

        of imprisonment by giving courts the power to reduce an otherwise final sentence . . . .”

        (alteration and internal quotation marks omitted)). But as the D.C. Circuit has observed,

                                                      6
USCA4 Appeal: 21-6733       Doc: 52          Filed: 11/29/2022     Pg: 7 of 17




        § 3742(a) “contemplates only procedures imposing sentences initially or through

        resentencing. . . . [It] says nothing about the ‘sentence modification’ procedures set out in

        [§] 3582(c)(2) or in any other type of post-imposition adjustment in sentences.” Long, 997

        F.3d at 351. There is not a new sentence when the district court denies a defendant’s

        motion for compassionate release, since the defendant’s sentence remains the one that the

        district court initially imposed. Therefore, if § 3742(a) were the source of our appellate

        jurisdiction, then we would be limited to considering appeals of compassionate release

        motions only if those motions were granted. But we review both grants and denials of

        compassionate release pursuant to an abuse of discretion standard. United States v. Kibble,

        992 F.3d 326, 329 (4th Cir. 2021) (per curiam). Only § 1291 affords us the power to do

        that.

                As such, we possess jurisdiction to consider the district court’s denial of Appellant’s

        compassionate release motion pursuant to § 1291.

                                                      III.

                                                      A.

                Moving on to the arguments Appellant makes in this appeal, Appellant first argues

        that the district court erred when it held that he failed to administratively exhaust the non-

        medical arguments in his compassionate release motion because he did not raise them in

        his request for compassionate release to the warden of his facility. We review this issue de

        novo. See United States v. Muhammad, 16 F.4th 126, 127 (4th Cir. 2021) (addressing

        administrative exhaustion requirement in compassionate release context as statutory

        interpretation issue and reviewing de novo); see also Custis v. Davis, 851 F.3d 358, 361

                                                       7
USCA4 Appeal: 21-6733      Doc: 52          Filed: 11/29/2022     Pg: 8 of 17




        (4th Cir. 2017) (“We review de novo a district court’s dismissal for failure to exhaust

        available administrative remedies.”).

               “A sentencing court may not, as a general matter, ‘modify a term of imprisonment

        once it has been imposed.’” United States v. Hargrove, 30 F.4th 189, 194 (4th Cir. 2022)

        (quoting 18 U.S.C. § 3582(c)). Compassionate release is an exception to this rule that

        permits the sentencing court to reduce a defendant’s sentence “if it finds that . . .

        extraordinary and compelling reasons warrant such a reduction” and the reduction aligns

        with “the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable”

        as well as “applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

        § 3582(c)(1)(A).

               A criminal defendant may move for compassionate release in federal district court

        “on [his] own behalf, so long as [he] first appl[ies] to” the federal Bureau of Prisons (the

        “BOP”) for such relief. United States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The

        district court in this case determined, “if the defendant does file for compassionate release,

        he must do so in accord with applicable rules.” United States v. Ferguson, No. 3:04-cr-13,

        2021 WL 1701918, at *4 (E.D. Va. Apr. 29, 2021). However, according to the district

        court, “where a defendant files claims with the Warden of a prison, he is obligated to pursue

        the administrative process and that includes the filing of all his claims at the same time.”

        Id.

               The district court’s pronouncement was incorrect because § 3582(c)(1)(A) “outlines

        two routes” for requesting compassionate release in the district court, “one of which does

        not require exhaustion of administrative remedies.”         Muhammad, 16 F.4th at 131.

                                                      8
USCA4 Appeal: 21-6733      Doc: 52          Filed: 11/29/2022     Pg: 9 of 17




        Specifically, the defendant may move for compassionate release “after [he] has fully

        exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

        [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of the

        defendant’s facility, whichever is earlier.”       18 U.S.C. § 3582(c)(1)(A) (emphases

        supplied). Stated differently, “the threshold requirement” to file a compassionate release

        motion is “satisfied if a defendant requests the [BOP] to bring a motion on [his] behalf and

        either fully exhausts all administrative rights to appeal the [BOP]’s decision or waits 30

        days from the date of [his] initial request.” Muhammad, 16 F.4th at 131 (emphases in

        original). 2 In short, the defendant is not required to exhaust his administrative remedies

        with the BOP at all beyond making the initial request for compassionate release.

        Therefore, we see no reason to limit his motion for compassionate release in the district

        court to only those grounds for compassionate release he identified in his request to the

        BOP.

               For that reason, the Government’s attempt to compare § 3582(c)(1)(A) to the

        administrative exhaustion requirement in the Prison Litigation Reform Act (“PLRA”), 42

        U.S.C. § 1997e(a), is unavailing. That statute prohibits a prisoner from filing suit about

        prison conditions “until such administrative remedies as are available are exhausted.” 42


               2
                  Appellant did not wait 30 days from the date of his submission to the warden (May
        15, 2020) before filing his motion for compassionate release in the district court on June 8,
        2020. But the Government has not pressed this argument, and we decline to independently
        address it. See Muhammad, 16 F.4th at 130 (“We conclude . . . that [§ 3582(c)(1)(A)’s]
        requirement that a defendant satisfy the threshold requirement before filing a motion in the
        district court is a non-jurisdictional claim-processing rule. . . . Because the requirement is
        not jurisdictional, it may be waived or forfeited.”).

                                                      9
USCA4 Appeal: 21-6733      Doc: 52         Filed: 11/29/2022     Pg: 10 of 17




        U.S.C. § 1997e(a). In other words, the PLRA mandates administrative exhaustion in all

        cases, at least where administrative remedies are “available.” See Woodford v. Ngo, 548

        U.S. 81, 93 (2006) (holding that § 1997e(a) requires “proper exhaustion”). The PLRA was

        also intended “to afford corrections officials time and opportunity to address complaints

        internally before allowing the initiation of a federal case.” Id. (alteration and internal

        quotation marks omitted). But allowing a defendant to file his own § 3582(c)(1)(A) motion

        was intended to do the opposite: “Congress amended § 3582(c)(1)(A) to remove the [BOP]

        from its former role as a gatekeeper over compassionate release petitions” because the BOP

        was making so little use of its authority to request compassionate release on an inmate’s

        behalf. McCoy, 981 F.3d at 276 (internal quotation marks omitted). Therefore, the policy

        considerations that underlie administrative exhaustion in the PLRA context are simply not

        present in the compassionate release context.

               Moreover, issue exhaustion typically derives from the language of the governing

        statute or regulation. See Sims v. Apfel, 530 U.S. 103, 107–08 (2000). But neither

        § 3582(c)(1)(A) nor the BOP’s compassionate release procedures expressly require issue

        exhaustion. As we have already said, the statute allows a criminal defendant to bring a

        compassionate release motion in district court even without exhausting his administrative

        remedies with the BOP. See Muhammad, 16 F.4th at 131. And the BOP regulation setting

        forth the procedures for making a compassionate release request, 28 C.F.R. § 571.61(a)(1),

        simply obligates the inmate to include “[t]he extraordinary or compelling circumstances

        that the inmate believes warrant consideration” in his request to the warden of his facility



                                                    10
USCA4 Appeal: 21-6733        Doc: 52          Filed: 11/29/2022       Pg: 11 of 17




        -- it does not purport to apply to the inmate’s request to the district court or limit the district

        court’s consideration to only those reasons identified to the BOP.

               And, in the absence of a statutory or regulatory issue exhaustion requirement, the

        Supreme Court has cautioned against judicially imposing such a requirement in a non-

        adversarial administrative proceeding. Sims, 530 U.S. at 109–10 (“[T]he desirability of a

        court imposing a requirement of issue exhaustion depends on the degree to which the

        analogy to normal adversarial litigation applies in a particular administrative

        proceeding. . . . Where . . . an administrative proceeding is not adversarial, we think the

        reasons for a court to require issue exhaustion are much weaker.”). The compassionate

        release process at the BOP level is non-adversarial, and the BOP is not adjudicating the

        merits of the inmate’s request for compassionate release but rather determining whether to

        use government resources to ask for compassionate release on the inmate’s behalf.

        Accordingly, Sims counsels against imposing an issue exhaustion requirement in the

        compassionate release context.

               We hold that § 3582(c)(1)(A) does not require issue exhaustion. The district court

        erred when it concluded that it could not consider Appellant’s non-medical arguments

        because he did not raise them in the request for compassionate release that he made to the

        BOP.

                                                        B.

               The district court also rejected Appellant’s non-medical arguments for

        compassionate release on another, distinct basis: it determined that those arguments were

        in substance a collateral attack on Appellant’s convictions and sentence and noted that the

                                                        11
USCA4 Appeal: 21-6733      Doc: 52         Filed: 11/29/2022      Pg: 12 of 17




        proper vehicle for such a challenge is a 28 U.S.C. § 2255 motion to vacate, set aside, or

        correct a federal sentence. The district court concluded that arguments challenging the

        validity of a conviction or sentence could not, as a matter of law, constitute “extraordinary

        and compelling reasons warranting compassionate release.” United States v. Ferguson,

        No. 3:04-cr-13, 2021 WL 1701918, at *4 (E.D. Va. Apr. 29, 2021). We generally review

        the district court’s denial of a compassionate release motion for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam). But we review the district

        court’s interpretation of the scope of § 3582(c)(1)(A) de novo. See United States v. McCoy,

        981 F.3d 271, 280 (4th Cir. 2020) (reviewing de novo statutory interpretation issue about

        meaning of “extraordinary and compelling reasons” in § 3582(c)(1)(A)).

               When the BOP moves for compassionate release on a criminal defendant’s behalf,

        the federal Sentencing Guidelines -- specifically, the application notes to USSG § 1B1.13

        -- limit the district court to considering only the defendant’s medical condition, age, and

        family circumstances and “other reasons” identified by the BOP when determining whether

        there are “extraordinary and compelling reasons” meriting compassionate release.

        However, those application notes do not apply to a motion filed by a defendant on his own

        behalf. McCoy, 981 F.3d at 284. Accordingly, when adjudicating such a motion, the

        district court is “empowered to consider any extraordinary and compelling reason for

        release that a defendant might raise.” Id. (alteration and internal quotation marks omitted)

        (emphasis deleted).    Appellant argues that those reasons include arguments that a

        defendant’s sentence should be reduced because his conviction is unlawful.



                                                     12
USCA4 Appeal: 21-6733      Doc: 52         Filed: 11/29/2022      Pg: 13 of 17




               But Appellant’s attempt to collaterally attack his convictions and sentence via a

        compassionate release motion ignores the established procedures for doing so. Namely,

        28 U.S.C. § 2255 is “[t]he exclusive remedy” for challenging a federal conviction or

        sentence after the conclusion of the period for direct appeal, “unless [§ 2255] is inadequate

        or ineffective,” in which case the defendant may file a 28 U.S.C. § 2241 petition for habeas

        corpus pursuant to the savings clause at § 2255(e). United States v. Simpson, 27 F. App’x

        221, 224 (4th Cir. 2001) (Traxler, J., concurring); Farkas v. Warden, FCI Butner II, 972

        F.3d 548, 550 (4th Cir. 2020) (“Congress requires every federal prisoner who collaterally

        attacks his conviction to employ the motion mechanism provided in 28 U.S.C. § 2255.

        There is one exception: If § 2255 appears ‘inadequate or ineffective,’ then § 2255(e)

        provides that a federal prisoner may apply for a writ of habeas corpus under § 2241.”).

               Because § 2255 is the exclusive method of collaterally attacking a federal

        conviction or sentence, a criminal defendant is foreclosed from the use of another

        mechanism, such as compassionate release, to sidestep § 2255’s requirements. “A habeas

        petitioner’s filing that seeks vindication of such a claim is, if not in substance a ‘habeas

        corpus application,’ at least similar enough that failing to subject it to the same

        requirements would be ‘inconsistent with’ the statute.” Gonzalez v. Crosby, 545 U.S. 524,

        531 (2005); see United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003) (“[A] motion

        directly attacking the prisoner’s conviction or sentence will usually amount to a successive

        application . . . .”). “In order for these limitations to be effective, courts must not allow

        prisoners to circumvent them by attaching labels other than ‘successive application’ to their

        pleadings.” Winestock, 340 F.3d at 203 (citing Calderon v. Thompson, 523 U.S. 538, 553

                                                     13
USCA4 Appeal: 21-6733       Doc: 52          Filed: 11/29/2022       Pg: 14 of 17




        (1998)). In other words, no matter how an inmate characterizes his request for relief, the

        substance of that request controls. If in substance he attacks his conviction and/or sentence,

        his filing is subject to the rules set forth in § 2255. “Insisting that defendants use the correct

        process to challenge their convictions and sentences,” as the district court did here, “is not

        empty formalism.” United States v. Sanchez, 891 F.3d 535, 539 (4th Cir. 2018).

               Appellant compares the arguments in his compassionate release motion to those

        made by the defendants in United States v. McCoy, 981 F.3d 271 (4th Cir. 2020), and

        United States v. Zullo, 976 F.3d 228 (2d Cir. 2020), which we cited favorably in McCoy,

        but those comparisons are inapt. The defendants in McCoy argued that a change in the

        sentencing law that occurred after their sentencings (but did not apply retroactively)

        merited a reduction in their sentences to conform to that change. 981 F.3d at 275. And the

        defendant in Zullo argued that he qualified for a sentence reduction pursuant to

        § 3582(c)(1)(A) due to “his (apparently extensive) rehabilitation,” his “age at the time of

        the crime[,] and the sentencing court’s statements about the injustice of his lengthy

        sentence.”    976 F.3d at 238.       By contrast, the arguments Appellant makes in his

        § 3582(c)(1)(A) motion constitute quintessential collateral attacks on his convictions and

        sentence that must be brought via § 2255. Appellant’s arguments are clearly different in

        kind from the arguments made by the defendants in McCoy and Zullo because they would

        require the district court, in determining whether “extraordinary and compelling reasons”

        for compassionate release exist, to evaluate whether Appellant’s convictions -- and

        particularly his conviction on Count Seven -- were valid. “Those convicted in federal court

        are required to bring collateral attacks challenging the validity of their judgment and

                                                       14
USCA4 Appeal: 21-6733      Doc: 52          Filed: 11/29/2022     Pg: 15 of 17




        sentence by filing a motion to vacate [their] sentence pursuant to 28 U.S.C.[] § 2255.” In

        re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997) (en banc).

               Appellant suggests that pursuing his arguments in a § 2255 petition would be futile

        because, as the Government points out, such a petition would be both successive and

        untimely. But these restrictions are precisely why Appellant cannot use § 3582(c)(1)(A)

        to avoid the exclusive remedy that § 2255 provides. To be sure, we have explained, “the

        very purpose of § 3582(c)(1)(A) is to provide a ‘safety valve’ that allows for sentence

        reductions when there is not a specific statute that already affords relief but ‘extraordinary

        and compelling reasons’ nevertheless justify a reduction.” McCoy, 981 F.3d at 287

        (emphasis in original). But in this case, there is such a statute: § 2255. “[T]he remedy

        afforded by § 2255 is not rendered inadequate or effective” -- meaning that a defendant

        cannot use § 2255(e)’s savings clause to file a § 2241 motion -- “merely because an

        individual has been unable to obtain relief under [§ 2255] or because [he] is procedurally

        barred from filing a § 2255 motion.” Vial, 115 F.3d at 1194 n.5 (internal citations omitted).

        That same principle applies in the compassionate release context. The fact that Appellant

        may be procedurally barred from raising his arguments in a § 2255 petition does not qualify

        as an “extraordinary and compelling reason[]” for compassionate release.

               Our reasoning is consistent with that of the vast majority of our sister circuits to

        have considered the question. The majority of our sister circuits have, as we do today, held

        that the procedures set forth in § 2255 are the appropriate vehicle for a defendant’s

        challenge to his federal conviction and/or sentence. See, e.g., United States v. Jenkins, 50

        F.4th 1185, 1202 (D.C. Cir. 2022); United States v. Amato, 48 F.4th 61, 65 (2d Cir. 2022)

                                                     15
USCA4 Appeal: 21-6733       Doc: 52          Filed: 11/29/2022      Pg: 16 of 17




        (per curiam); United States v. Hunter, 12 F.4th 555, 567 (6th Cir. 2021); United States v.

        Thacker, 4 F.4th 569, 574 (7th Cir. 2021); United States v. Fine, 982 F.3d 1117, 1118 (8th

        Cir. 2020); see also United States v. Mata-Soto, 861 F. App’x 251, 255 (10th Cir. 2021);

        United States v. Miller, 855 F. App’x 949, 950 (5th Cir. 2021) (per curiam); United States

        v. Handerhan, 789 F. App’x 924, 926 (3d Cir. 2019) (per curiam).

               In fact, only the First Circuit disagrees. In United States v. Trenkler, the First Circuit

        explained that since the application notes to USSG § 1B1.13 do not constrain the district

        court when it addresses a compassionate release motion filed by a defendant, the district

        court may consider any factors that, within its discretion, it deems appropriate. 47 F.4th

        42, 48 (1st Cir. 2022). Of course, as Appellant points out, we made this same holding in

        McCoy. See 981 F.3d at 284. But the First Circuit takes the principle farther, positing that

        the district court need not construe compassionate release motions that seek to collaterally

        attack a sentence as habeas petitions because “correct application of the ‘extraordinary and

        compelling’ standard for compassionate release naturally precludes classic post-conviction

        arguments, without more, from carrying such motions to success.” Trenkler, 47 F.4th at

        48. Even assuming that district courts will correctly apply that standard in every case, we

        are not persuaded by the First Circuit’s failure to grapple with the reality that addressing a

        defendant’s argument about the validity of his conviction or sentence in connection with a

        compassionate release motion -- and then granting the motion on that basis -- would have

        the practical effect of correcting a purportedly illegal sentence, a remedy that is exclusively

        within the province of § 2255.



                                                      16
USCA4 Appeal: 21-6733       Doc: 52         Filed: 11/29/2022      Pg: 17 of 17




               Therefore, we hold that a compassionate release motion cannot be used to challenge

        the validity of a defendant’s conviction or sentence. The district court in this case correctly

        identified Appellant’s non-medical arguments in his compassionate release motion as such

        challenges and properly denied relief.

                                                     IV.

               The district court’s denial of Appellant’s compassionate release motion is

                                                                                         AFFIRMED.




                                                      17